DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending.  Claims 1-3, 9-11, 18, and 20 were amended, and claims 5, 8, 13, 17, and 19 were canceled in the reply filed May 5, 2022.  Claims 1-4, 6-7, 9-12, 14-16, 18, and 20 are currently pending. 

Response to Arguments
Applicant's amendments overcome the objection to the Specification and it is withdrawn. 
Applicant's amendments overcome the objection to claims 18 and 20 it is withdrawn.
Applicant's amendments overcome the rejection made under § 112(a) and it is withdrawn.
Applicant's arguments filed with respect to Grote and the newly added claim amendments (Remarks, 10-11) have been fully considered but are moot in view of the new grounds of rejection.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the Specification does not contain antecedent basis for the claim term "parking stall number."

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Systems and Methods for Parking Wireless Device Detection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-7, 9-12, 14-16, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "comparing the identifier included in the signal against an identifier stored in database associated with the wireless mobile device to determine that they match."  The Specification describes this in the opposite fashion.  "In some examples, wireless communication device 820 may store a database of unique identifiers, and match the unique identifier sent from wireless media device 810 with one stored in the database."  ¶ 0103.  The wireless communication device 820 is the parking machine and wireless media device 810 is the wireless mobile device associated with a vehicle (See Fig. 8).  For similar reasons, the description does not support "in response to determining that the identifier of the signal matches with the identifier stored in the database associated with the wireless mobile device, displaying a pass on a display of the wireless mobile device based on the signal."
Claim 1 recites "transmitting an unlocking message to the hardware-based parking machine to unlock a secured area within the parking lot to enable the vehicle to enter or exit the parking lot without scanning of the wireless mobile device at the hardware-based parking machine."  The broadest reasonable interpretation of "scanning" includes, e.g., receiving signals from a device.  See ¶ 0040 ("a device to scan or receive signals").  Any negative limitation or exclusionary proviso must have basis in the original disclosure.  The mere absence of a positive recitation is not basis for an exclusion.  MPEP 2173.05(i).  An embodiment where there is no scanning whatsoever of the mobile device could not be located in the Specification.  The embodiments located all describe some form of scanning.  See ¶ 0063 ("a confirmation identifier may be sent to the driver's smartphone as a receipt, which may be shown/scanned in order to enter or exit the garage"); ¶ 0103 ("a wireless communication device 820 may be configured to scan or receive signals from wireless media device").  The other independent claims recite analogous limitations.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 9, 11-12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grote, U.S. Pat. Pub. No.  2015/0294286 (Reference A of the PTO-892 part of paper no. 20211005) in view of McDonald, U.S. Pat. Pub. No.  2017/0206474 (Reference A of the attached PTO-892).
As per claim 1, Grote teaches a system comprising: a non-transitory memory; and one or more processors coupled to the non-transitory memory and configured to execute instructions to perform operations comprising: 
receiving a signal, by a wireless mobile device associated with a vehicle, in response to determination that the wireless mobile device is within a geographic vicinity of a hardware-based parking machine stationed within proximity to a parking lot, wherein the signal includes an identifier (¶¶ 0031, 34-35); 
displaying a pass on a display of the wireless mobile device based on the signal, wherein the pass includes parking information related to the parking lot, pricing information, and payment information (Fig. 8); 
transmitting parking transaction information indicating a payment for a reservation of a parking location at the parking lot (¶¶ 0069-70); 
receiving a confirmation signal indicating that a payment transaction has been completed (¶ 0070); and 
responsive to receiving the confirmation signal, transmitting an unlocking message to the hardware-based parking machine to unlock a secured area within the parking lot to enable the vehicle to enter or exit the parking lot without scanning of the wireless mobile device at the hardware-based parking machine (¶ 0070, see also ¶¶ 0036, 40—describing hyperlink in a browser as an alternative to scanning).  
Grote does not explicitly teach comparing the identifier included in the signal against an identifier stored in database associated with the wireless mobile device to determine that they match; and that the pass is displayed in response to determining that the identifier of the signal matches with the identifier stored in the database associated with the wireless mobile device.  However, this is taught by McDonald (¶¶ 0074, 88-89).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in McDonald—namely, to validate location and identifier matches locally rather than remotely.  Moreover, this is merely a combination of old elements in the art of providing access to secured areas (see CPC G07B 15/00+).  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 3, Grote in view of McDonald teaches claim 1 as above.  Grote further teaches the pass includes a matrix barcode (¶ 0065).  
As per claim 4, Grote in view of McDonald teaches claim 3 as above.  Grote further teaches the matrix barcode is a quick response (QR) code (¶ 0065).  
As per claim 6, Grote in view of McDonald teaches claim 1 as above.  Grote further teaches the signal received by the wireless mobile device includes a user-selectable message that includes a deep link (¶¶ 0066-68).  
As per claims 9, 11-12, and 14 Grote in view of McDonald teaches a method comprising: steps implementing the functionality of analogous claims 1, 3-4, and 6 (see citations and obviousness rationale above).  
As per claims 18 Grote in view of McDonald teaches non-transitory computer-readable storage medium comprising computer-readable instructions, which when executed by a computing system, causing the computing system to perform: steps implementing the functionality of analogous claim 1 (see citations and obviousness rationale above).

Claims 2, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grote in view of McDonald as applied to claims 1, 9, and 18 above, further in view of Chia, et al., A Smart Parking and Reservation System for QR-Code-Based Car Park, Innovation in the High-Tech Economy, Contributions to Economics, Springer-Verlag Berlin Heidelberg, 2013, pgs. 91-101 (Reference U of the PTO-892 part of paper no. 20211005).
As per claims 2, 10, and 20, Grote in view of McDonald teaches claims 1, 9, and 18 as above.  The references do not explicitly teach the pass identifies at least one of a parking stall number and a length of time for parking.  Chia teaches the pass includes reservation time length (§ 2.2; see also § 3—QR code contains more data because of the extra time). It would have been obvious to incorporate this element for the same reason it is useful in Chia—namely, in order to help confirm the transaction details.  Moreover, this is merely a combination of old elements in the art of parking.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grote in view of McDonald as applied to claims 1 and 9 above, further in view of Vossoughi, U.S. Pat. Pub. No.  2018/0225650 (Reference B of the PTO-892 part of paper no. 20211005).
As per claims 7 and 16, Grote in view of McDonald teaches claims 1 and 9 as above.  The references do not explicitly teach the operations further comprises transmitting a digital coupon to the wireless mobile device; which is taught by Vossoughi (¶¶ 0054, 0196).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Vossoughi—namely, to promote a transaction.  Moreover, this is merely a combination of old elements in the art of parking.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Grote in view of McDonald as applied to claim 9 and above, further in view of Official Notice considered Admitted Prior Art. 
As per claim 15, Grote in view of McDonald teaches claim 9 as above.  The references do not explicitly teach the wireless mobile device is an on-board vehicle computer.  Official Notice was previously taken that on-board vehicle computer are old and well-known wireless devices.  This finding has not been adequately traversed and is considered admitted prior art.  It would have been prima facie obvious to incorporate this element because it is merely the simple substitution of one wireless device for another (e.g., a user's smartphone), where both are computerized devices serving the same purpose (coordinating parking transactions).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mendelson, U.S. Pat. Pub. No. 9,204,257 (Reference B of the attached PTO-892) relates to wireless device detection for parking. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628